UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-149881 RESOURCE REAL ESTATE INVESTORS 6, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 37-1548084 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203 Navy Yard Corporate Center Philadelphia, PA 19112 (Address of principal executive offices) (Zip code) (215) 546-5005 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yes x No (Back to Index) (Back to Index) RESOURCE REAL ESTATE INVESTORS 6, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – September 30, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2009 and 2008 (unaudited) 4 Consolidated Statement of Changes in Partners’ Capital Nine Months Ended September 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2009 and 2008 (unaudited) 6 Notes to Consolidated Financial Statements – September 30, 2009 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 22 PART II OTHER INFORMATION ITEM 6. Exhibits 23 SIGNATURES 24 (Back to Index) (Back to Index) PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RESOURCE REAL ESTATE INVESTORS 6, L.P.
